                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

          Matthew Budney,              )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               1:20-cv-00003-MR
                                       )
                 vs.                   )
                                       )
              J Carroll                )
             FNU Hurm                  )
             FNU Case,                 )
             Defendants.               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 20, 2020 Order.

                                               July 20, 2020




         Case 1:20-cv-00003-MR Document 44 Filed 07/20/20 Page 1 of 1
